954 S.W.2d 767 (1997)
Claudia GORRELL, individually, and as next friend for Christy Eisen, a minor, Petitioner,
v.
TEXAS UTILITIES ELECTRIC COMPANY, Respondent.
No. 96-0304.
Supreme Court of Texas.
November 17, 1997.
Carol Ann Carson, John S. Jose, Fort Worth, for Petitioner.
Estil Vance, Jr., Clifton Matthew Terrell, S.G. Johndroe, III, Fort Worth, for Respondent.

OPINION
PER CURIAM.
The motion for rehearing of the denial of the application for writ of error is overruled. We neither approve nor disapprove of the conclusion of the court of appeals that the failure to attach copies of documents referenced in the affidavit of an expert witness "constituted a defect in the substance of the affidavit." 915 S.W.2d 55, 60.